Judgment (final order) unanimously affirmed, with costs. We are of opinion that the purposes for which the land is sought to be acquired are within the scope of the proposition submitted to the electors; that the method of operation of the plant and the disposal of the garbage and ashes and like material must be left to the sound discretion of the administrative officers. In this disposition of the case we have not considered the so-called exhibits printed in the respondent’s brief. Present — Kelly, P. J., Jaycox," Manning, Kelby and Kapper, JJ.